DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 21-22 are objected to because of the following informalities:  
In line 8 of claim 1 and line 9 of claim 21, “an first upper surface” is recited. For purposes of examination, this will be interpreted instead to read “a first upper surface”.  
In line 2 of claim 22, “to enable deliver of material” is recited. For purposes of examination, this will be interpreted instead to read “to enable delivery of material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 15-19, 21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seifert et al. (US 20180042732 A1) (hereon referred to as Seifert).
Regarding claim 1, Seifert teaches an implant (600) (see Fig. 12A), comprising: 
an upper support (602) comprising an upper plate (648) configured to receive a first anchoring member (651); 

a control member (702) comprising a head and a shaft and configured to control relative movement between the upper support and the lower support (see Para. [0135]); 
a front portion (606) comprising a first upper wedge surface (see labelled diagram of Fig. 12A below) configured to engage the upper support and a first lower wedge surface (see labelled diagram of Fig. 12A below) configured to engage the lower support, the front portion further configured to receive the head of the control member (see Fig. 12F, noting that the front portion is capable of receiving the control member via opening 688 when the device is positioned accordingly); and 
a rear portion (608) comprising a second upper wedge surface (see labelled diagram of Fig. 12A below) configured to engage the upper support and a second lower wedge surface (see labelled diagram of Fig. 12A below) configured to engage the lower support, the rear portion further configured to engage a portion of the shaft, wherein manipulation of the control member causes the front portion to move relative to the rear portion, such that the upper support moves relative to the lower support (see Para. [0137]);

    PNG
    media_image1.png
    580
    714
    media_image1.png
    Greyscale


Regarding claim 2, Seifert teaches the implant of claim 1, wherein the manipulation of the control member causes the front portion to move towards the rear portion and causes the upper support to move away from the lower support (see Para. [0142]).
Regarding claim 3, Seifert teaches the implant of claim 1, wherein the upper support and lower support are identical (see Para. [0129]).  
Regarding claim 4, Seifert teaches the implant of claim 1, further comprising a plurality of anchoring members, including the first anchoring member (651) and the second anchoring member (663).  
Regarding claim 5, Seifert teaches the implant of claim 4, wherein the implant has a longitudinal axis; and the upper plate is configured to receive an anchoring member such that the center-line trajectory of the anchoring member and the longitudinal axis of the implant form a plate angle greater than 0 degrees (see Fig. 12A and Para. [0128]).  
Regarding claim 6, Seifert teaches the implant of claim 1, wherein the upper plate is further configured to receive a first retention member (656), and wherein the lower plate is further configured to receive a second retention member (666);
Wherein the first retention member and the second retention member each comprises a flat portion and a rounded shoulder portion (see labelled diagram of Fig. 12A below); and

    PNG
    media_image2.png
    246
    249
    media_image2.png
    Greyscale

Wherein the rounded shoulder portion of the first retention member is configured to engage the head of the first anchoring member (651).  
Regarding claim 15, Seifert teaches an implant (600) (see Fig. 12A) comprising: 
an upper support (602) configured to engage a first portion of bone, the upper support comprising an upper plate (648) at a first end of the upper support and a side projection (614), the upper plate configured to secure the upper support to the first portion of bone (via anchoring member 658); 
a lower support (604) configured to engage a second portion of bone, the lower support comprising a lower plate (660) at a first end of the lower support and a side slot (formed between protrusions 634, 636) configured to receive the side projection of the upper support, the lower plate (see Fig. 12A) configured to secure the lower support to the second portion of bone (via anchoring member 663); 
a control assembly (702) configured to control relative movement between the upper support and the lower support, the control assembly comprising (see Para. [0135]); 
a front portion (608) configured to engage the upper support at only the first end of the upper support (see Fig. 12F); a rear portion (606) configured to engage the upper support at only a second end of the upper support, the second end being opposite the first end (see Para. [0137]); and 

wherein during expansion of the implant a sidewall of the side projection (614) remains proximate a sidewall of the side slot (note that since the slot and projection are on the same side of the implant, they will remain proximate).
Regarding claim 16, Seifert teaches the implant of claim 15, wherein manipulation of the control member causes the front portion to move towards the rear portion and causes the upper support to move away from the lower support (see Para. [0142]).  
Regarding claim 17, Seifert teaches the implant of claim 15, wherein the upper plate is configured to receive a first anchoring member (651) and the lower plate is configured to receive a second anchoring member (663).  
Regarding claim 18, Seifert teaches the implant of claim 17, wherein the first anchoring member and the second anchoring member are bone screws (see Fig. 12A).  
Regarding claim 19, Seifert teaches the implant of claim 17, wherein the upper plate is further configured to receive a first retention member (656), and wherein the lower plate is further configured to receive a second retention member (666);
Wherein the first retention member and the second retention member each comprises a flat portion and a rounded shoulder portion (see labelled diagram of Fig. 12A above); and
Wherein the rounded shoulder portion of the first retention member is configured to engage the head of the first anchoring member (651).  
Regarding claim 21, Seifert teaches an implant (600) (see Fig. 12A), comprising: 
an upper support (602) comprising an upper plate (648) configured to receive a first bone screw (651); 

a control member (702) comprising a head and a shaft and configured to control relative movement between the upper support and the lower support (see Para. [0135]); 
a front portion (606) comprising a first upper surface (see labelled diagram of Fig. 12A below) configured to engage the upper support and a first lower surface (see labelled diagram of Fig. 12A below) configured to engage the lower support, the front portion further configured to receive the head of the control member (see Fig. 12A); and 
a rear portion (608) comprising a second upper surface (see labelled diagram of Fig. 12A below) configured to engage the upper support, a second lower surface (see labelled diagram of Fig. 12A below) configured to engage the lower support, and a cylindrical member (see labelled diagram of Fig. 12A below) extending from the second upper surface and the second lower surface and defining a cylindrical exterior surface, the cylindrical member comprising threads (694) configured to threadingly engage a portion of the shaft (see Para. [0137]), wherein manipulation of the control member causes the front portion to move relative to the rear portion, such that the upper support moves relative to the lower support (see Para. [0133]).

    PNG
    media_image3.png
    471
    651
    media_image3.png
    Greyscale

Regarding claim 23, Seifert teaches the implant of claim 21, wherein the front portion engages the upper support at only a first end of the upper support and the rear portion engages the upper support at only a second end of the upper support opposite the first end (note that front and rear portions are opposite, as shown in labelled diagram of Fig. 12A above).
Regarding claim 24, Seifert teaches the implant of claim 21, wherein the upper support comprises a side projection (614) configured to be received in a side slot (in between walls 630) of the lower support such that during expansion of the implant opposite sidewalls of the side projection remain proximate corresponding sidewalls of the side slot (note that since the slot and projection are on the same side of the implant, they will remain proximate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert as applied to claim 21 above and further in view of Butler et al. (US 20170224504 A1) (hereon referred to as Butler).
Seifert teaches an implant, comprising an upper support, a lower support, and a control member, wherein the device further comprises front and rear portions configured to engage the upper and lower supports as outlined above, however fails to teach the head of the control member comprising a tool port in communication with an opening on a side of the shaft to enable delivery of material to an interior of the implant via the tool port.
Butler teaches an implant (see Fig. 33), comprising an upper support (218), a lower support (220), and a control member (216), wherein the head of the control member comprises a tool port (236) in communication with an opening on a side of the shaft (238), which may enable deliver of material to the interior of the implant (see Para. [0057]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control member of Seifert to have the material deliver port of Butler, as this would allow for material, such as bone cement, to be inserted between the vertebrae, encouraging fusion and further stabilizing the spine.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. The upper and lower wedge portions, rear cylindrical member, and retention members addressed in the amended claim set are anticipated by the art as outlined above. Since applicant merely argues that the primary reference does not teach the features taught by the amendments, the rejection above overcomes this argument. The additional claims are also addressed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773